
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4773
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 14, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to lease certain lands within Fort Pulaski National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the “Fort Pulaski
			 National Monument Lease Authorization Act”.
		2.Lease
			 authorization
			(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the “Secretary”) may lease to the
			 Savannah Bar Pilots Association, or a successor organization, no more than
			 30,000 square feet of land and improvements within Fort Pulaski National
			 Monument (referred to in this section as the “Monument”) at the location on
			 Cockspur Island that has been used continuously by the Savannah Bar Pilots
			 Association since 1940.
			(b)Rental fee and
			 proceeds
				(1)Rental
			 feeFor the lease authorized
			 by this Act, the Secretary shall require a rental fee based on fair market
			 value adjusted, as the Secretary deems appropriate, for amounts to be expended
			 by the lessee for property preservation, maintenance, or repair and related
			 expenses.
				(2)ProceedsDisposition
			 of the proceeds from the rental fee required pursuant to paragraph (1) shall be
			 made in accordance with section 3(k)(5) of
			 Public Law
			 91–383 (16 U.S.C. 1a–2(k)(5)).
				(c)Terms and
			 conditionsA lease entered into under this section—
				(1)shall be for a
			 term of no more than 10 years and, at the Secretary’s discretion, for
			 successive terms of no more than 10 years at a time; and
				(2)shall include any
			 terms and conditions the Secretary determines to be necessary to protect the
			 resources of the Monument and the public interest.
				(d)Exemption from
			 applicable lawExcept as provided in section 2(b)(2) of this Act,
			 the lease authorized by this Act shall not be subject to section 3(k) of
			 Public Law
			 91–383 (16 U.S.C. 1a–2(k)) or section 321 of
			 Act of June 30, 1932 (40 U.S.C. 1302).
			
	
		
			Passed the House of
			 Representatives July 13, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
